IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-849

                                       No. COA21-651

                                  Filed 20 December 2022

     Mitchell County, No. 16 CVD 131

     KARA ANN SULLIVAN, Plaintiff,

                 v.

     SCOTT NELSON WOODY, Defendant,


                 and


     E. LYNN WOODY and JAMES NELSON WOODY, Intervenors.


           Appeal by Intervenors from orders entered 13 April 2021 by Judge Rebecca

     Eggers-Gryder in Mitchell County District Court. Heard in the Court of Appeals

     9 August 2022.


           Jackson Family Law, by Jill Schnabel Jackson, for Plaintiff-Appellee.

           Arnold & Smith, PLLC, by Matthew R. Arnold and Ashley A. Crowder, for
           Intervenors-Appellants.


           TYSON, Judge.


¶1         E. Lynn Woody and James Nelson Woody (“Grandparents”), Intervenors-

     Appellants, appeal for the second time from orders awarding attorney’s fees to Kara

     Ann Sullivan (“Mother”). Grandparents intervened to secure visitation rights with
                                       SULLIVAN V. WOODY

                                            2022-NCCOA-849

                                           Opinion of the Court



     their granddaughter during a highly-contested domestic and custody dispute between

     their son, Scott Woody Nelson (“Father”) and Mother, which has lasted for nearly

     seven years.

¶2         After careful review of the record and this Court’s previous mandate in this

     case, we once again vacate the trial court’s amended order and remand for further

     findings to delineate and separate between reasonable attorney’s fees Mother

     purportedly incurred to defend against Grandparents’ visitation claim, as opposed to

     reasonable attorney’s fees she may have incurred to litigate all remaining claims for

     custody and child support against Father. We also vacate the trial court’s entry of an

     additional award for attorney’s fees resulting from Grandparents’ first successful

     appeal and remand.

                                      I.      Background

¶3         This Court summarized the factual history of this case in Grandparents’ first

     appeal:

                    This appeal arises from a heavily litigated child custody
                    dispute that has now stretched on for more than three and
                    a half years. [Mother] and [Father] were married on May
                    12, 2006. [Mother] filed a complaint seeking temporary
                    and permanent custody of a minor child, child support, and
                    attorney[’s] fees on June 17, 2016. [Mother] and [Father]
                    were not separated when the complaint was originally
                    filed. The parties subsequently divorced.

                    On August 21, 2016, [Grandparents], who are the parents
                    of [Father] and grandparents of the minor child, filed a
                                      SULLIVAN V. WOODY

                                        2022-NCCOA-849

                                       Opinion of the Court



                  motion to intervene.        The trial court granted
                  [Grandparents]’ motion on October 31, 2016. On December
                  5, 2016, [Grandparents] filed a complaint seeking
                  temporary and permanent visitation rights and
                  attorney[’s] fees.    [Mother] filed an answer to
                  [Grandparents]’ complaint on February 8, 2017.

                  Before the matter was called for trial, [Mother] and
                  [Father] stipulated that [Mother] was a fit and proper
                  parent and that it would be in the best interest of the minor
                  child to reside with [Mother], who would have legal and
                  physical custody of the minor child. A trial was held on the
                  remaining issues in the case—including [Father]’s
                  visitation rights, [Grandparents]’ visitation rights, and
                  [Mother]’s claim for attorney’s fees—over six days between
                  March 28, 2018[,] and August 31, 2018.

                  On September 12, 2018, the trial court entered a final order
                  in the case. Pursuant to the final order, the trial court
                  granted [Grandparents] visitation rights with the minor
                  child. The trial court also ordered that [Father] and
                  [Grandparents] were to be jointly liable for [Mother]’s
                  attorney[’s] fees in the amounts of $12,720.00 and
                  $74,491.50.

                  [Grandparents] filed a Notice of Appeal on 4 October 2018.

     Sullivan v. Woody, 271 N.C. App. 172, 173-74, 843 S.E.2d 306, 307-08 (2020).

¶4         In their first appeal, Grandparents argued “the trial court erred[:] (1) when it

     made an award of attorney[’s] fees against [them]; and[,] (2) when it found

     [Grandparents] liable for attorney[’s] fees unrelated to their involvement in the

     custody action.” Id. at 174, 843 S.E.2d at 308. This Court’s decision, issued on 21

     April 2020, held the trial court properly concluded an award of attorney’s fees against

     Grandparents may be authorized by our General Statutes, but reversed the fee award
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



     order and remanded for the trial court to make additional findings of fact and

     conclusions of law regarding the reasonableness of the fee award against

     Grandparents, and of the costs Mother incurred to challenge Grandparents’ claim

     specifically. Id. at 176-77, 843 S.E.2d at 309-10.

¶5         This Court concluded the trial court “failed to make the findings of fact

     necessary for a determination regarding what amount of [Mother]’s attorney[’s] fees

     were reasonably incurred as the result of litigation by [Grandparents], as opposed to

     litigation by [Father].” Id. at 177, 843 S.E.2d at 309. This Court reversed the order

     and remanded the case based on the following reasoning:

                  [T]he trial court failed to make those findings required by
                  our precedent concerning[:] (1) the scope of legal services
                  rendered by [Mother]’s attorneys in defending against
                  [Grandparents]’ visitation claim, or[,] (2) the time required
                  of [Mother]’s attorneys in defending against that claim.
                  Rather, the trial court’s findings broadly relate to
                  [Mother]’s attorney[’s] fees associated with the entire
                  action—including those claims brought by [Father], to
                  which [Grandparents] were not parties.

                  [Mother] has cited no authority, and we are aware of none,
                  holding that [Grandparents] may be held liable for
                  attorney[’s] fees incurred as the result of claims or defenses
                  they did not assert simply because they paid the opposing
                  party’s attorney[’s] fees.

     Id. at 177, 843 S.E.2d at 309-10.

¶6         Upon remand, the trial court conducted hearings on 19 November and 3

     December 2020. The trial court did not hear or conduct a further evidentiary hearing,
                                      SULLIVAN V. WOODY

                                            2022-NCCOA-849

                                           Opinion of the Court



     but Mother’s attorneys submitted supplemental affidavits related to fees for services

     provided since entry of the original order. On 13 April 2021, the trial court entered

     an amended order for the same amount of attorney’s fees awarded in its original

     order, totaling $87,211.50 against Grandparents.

¶7          On the same day, the trial court entered an additional judgment of $21,138.50

     for attorney’s fees Mother purportedly incurred after the original erroneous order, as

     those fees consisted of the attorney’s fees used to challenge Grandparents’ initial

     appeal. Grandparents again appeal from entry of both judgments for attorney’s fees

     to this Court.

                                     II.      Jurisdiction

¶8          Jurisdiction lies in this Court pursuant to N.C. Gen. Stat. § 7A-27(b)(2) (2021).


                                           III.   Issues

¶9          Grandparents present extensive challenges to the trial court’s award of

     attorney’s fees. We again vacate and remand the amended order, because the trial

     court failed to follow this Court’s prior mandate, and to make sufficient findings as

     required to find and hold Grandparents responsible only for reasonable attorney’s

     fees Mother incurred solely as a result of Grandparents’ successful claim for

     visitation.
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



¶ 10         Grandparents also argue the trial court erred by awarding attorney’s fees for

       Grandparents’ appeal “as punishment for providing financial assistance to their son

       and participating in the litigation.”

       IV.   Insufficient Additional Findings About Allocation of Attorney’s Fees

                                      A. Standard of Review

¶ 11         Whether the statutory requirements for attorney’s fees are met is a question

       of law, which is reviewed de novo on appeal. Cox v. Cox, 133 N.C. App. 221, 228, 515

       S.E.2d 61, 66 (1999) (citations omitted).      The trial court must make “additional

       findings of fact upon which a determination of the requisite reasonableness can be

       based, such as findings regarding the nature and scope of the legal services rendered,

       the skill and time required, the attorney’s hourly rate, and its reasonableness in

       comparison with that of other lawyers” to enter an award of attorney’s fees. Cobb v.

       Cobb, 79 N.C. App. 592, 595-96, 339 S.E.2d 825, 828 (1986) (citations omitted). “[T]he

       trial court’s findings of fact are conclusive on appeal if supported by substantial

       evidence, even if there is sufficient evidence to support contrary findings.” Peters v.

       Pennington, 210 N.C. App. 1, 12-13, 707 S.E.2d 724, 733 (2011) (citation omitted).

¶ 12         If the statutory requirements for attorney’s fees “have been satisfied, the

       amount of the [attorney’s fee] award is within the discretion of the trial judge and

       will not be reversed in the absence of an abuse of discretion.” Smith v. Barbour, 195

       N.C. App. 244, 255, 671 S.E.2d 578, 586 (2009) (citation, internal quotation marks,
                                        SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       and alterations omitted). A trial court has no discretion to misapply, ignore, or fail

       to follow or properly apply this Court’s mandates, controlling statutes, or precedents.

       Id. “Whether a trial court has properly interpreted the statutory framework

       applicable to costs is a question of law reviewed de novo on appeal.” Peters, 210 N.C.

       App. at 25, 707 S.E.2d at 741 (citation omitted).

                                            B. Analysis

¶ 13         “A mandate of an appellate court is binding upon the trial court and must be

       strictly followed without variation or departure. No judgment other than that directed

       or permitted by the appellate court may be entered.” McKinney v. McKinney, 228

       N.C. App. 300, 302, 745 S.E.2d 356, 357 (2013) (emphasis supplied) (citation and

       internal quotation marks omitted).

¶ 14         In this case, the trial court’s amended order fails to follow and apply this

       Court’s prior mandate on remand in the first appeal, requiring the trial court to

       “make the findings of fact necessary for a determination regarding what amount of

       [Mother]’s attorney[’s] fees were reasonably incurred as the result of litigation by

       [Grandparents], as opposed to litigation by [Father].” Sullivan, 271 N.C. App. at 177,

       843 S.E.2d at 309 (emphasis supplied).        The amended order merely limited the

       attorney’s fees to be paid by Grandparents to include only legal services provided after

       they petitioned for lawful visitation with their granddaughter and intervened in the

       action:
                    SULLIVAN V. WOODY

                       2022-NCCOA-849

                     Opinion of the Court



       31. Prior to the entry of the Original Order, the
Court reviewed Mr. Daniel M. Hockaday’s Affidavit of
Attorney[’s] fees, which [Mother] incurred in this action for
custody and support, and in defending the claims of
[Father] for custody of the minor child and for child
support, and in defending [Grandparents]’ claims for
visitation and attorney[’s] fees. Mr. Hockaday’s presence
was     necessary     to    represent    [Mother]     against
[Grandparents]’ claim for visitation, as well as to assist Ms.
Hemphill in [Mother]’s case in chief. His legal assistance
was also necessary because of the complicated nature of
this matter, and the additional legal work needed in the
discovery, due to [Grandparents]’ and [Father]’s failure to
cooperate fully in providing information. The law firm of
Hockaday & Hockaday, P.A. has been paid the sum of
$8,000.00 in legal fees, and another $4,720.00 is due. The
total attorney[’s] fees incurred by [Mother] from that firm
are $12,720.00, which the Court finds as reasonable. The
$8,000.00 was paid to Hockaday & Hockaday, P.A. by
[Mother]’s parents.

       32. The attorney[’s] fees and costs incurred by
[Mother] for the services of Mr. Hockaday prior to the entry
of the Original Order were reasonable. With regard to the
statement offered to the Court by Mr. Hockaday, his
statement begins with February 2, 2017[,] which is after
the date [Grandparents] became parties to this action. The
Court finds that all of Mr. Hockaday’s legal services for the
period from 15 February 2017 through 16 May 2018 are
relevant to the action initiated by [Grandparents] and their
participation in this case as herein stated. Mr. Hockaday’s
legal expertise has been necessary on behalf of [Mother].
Therefore, the Court finds that [Grandparents] are liable
to Hockaday & Hockaday, P.A. for reasonable attorney[’s]
fees in the amount of $12,720.00.

....

       37. With regard to the Affidavit and statement
offered to the Court by Ms. Hemphill, on 31 August 2018,
                                        SULLIVAN V. WOODY

                                          2022-NCCOA-849

                                         Opinion of the Court



                    the liability of [Grandparents] should be limited to the
                    period of time beginning December 5, 2016, when
                    [Grandparents] became full parties to this action and when
                    they plead for attorney[’s] fees. At the Court’s direction,
                    Ms. Hemphill re-submitted to the Court a revised Affidavit
                    with accompanying Exhibits “A” and “B” for the time
                    December 5, 2016[,] through September 5, 2018. From
                    December 5, 2016, when [Grandparents] became parties,
                    through the conclusion of the 31 August 2018 hearing and
                    the entry of the final order, the Court finds that all of Ms.
                    Hemphill’s legal services are relevant to the action
                    initiated by [Grandparents] and their participation in this
                    case. Ms. Hemphill’s legal expertise has been necessary on
                    behalf of [Mother]. For that period, the total attorney[’s]
                    fees which [Grandparents] are liable to Hemphill Law Finn
                    [sic], PLLC are $68,851.00; total paralegal/legal assistant
                    fees are $5,496.00, and the total expenses and costs are
                    $144.50. These amounts total $74,491.50, and the Court
                    finds that these attorney[’s] fees and costs incurred by
                    [Mother] for the services of Ms. Hemphill were reasonable.
                    The Court finds that [Grandparents] are liable to the
                    Hemphill Law Firm, PLLC for the attorney[’s] fees and
                    expenses in the amount of $74,491.50 for the time period
                    from December 5, 2016[,] through September 5, 2018.

¶ 15         The trial court clarified Grandparents would only be responsible for attorney’s

       fees Mother incurred to two separate law firms after they intervened and held Father

       liable for Mother’s attorney’s fees incurred from 16 June through 4 December 2016,

       before Grandparents intervened, in the amount of $26,539.60. The amended order,

       however, fails to distinguish between “the scope of legal services rendered by

       [Mother]’s attorneys in defending against [Grandparents]’ visitation claim” or

       describe “the time required of [Mother]’s attorneys in defending against that claim.”
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       Id. at 177, 843 S.E.2d at 310 (emphasis supplied); see generally Robinson v. Robinson,

       210 N.C. App. 319, 337, 705 S.E.2d 785, 797 (2011) (“Because this is a combined action

       for equitable distribution, alimony, and child support, the trial court’s findings should

       have reflected that the fees awarded are attributable only to fees which Ms. Robinson

       incurred with respect to the alimony and/or child support actions.”) (citation omitted).

¶ 16         The amended order before us again holds Grandparents liable for fees

       associated with “defending the claims of [Father] for custody of the minor child and

       for child support” and for Mother’s “case in chief” on the fees due to Hockaday &

       Hockaday, P.A. For example, only two entries in one of the amended affidavits for

       attorney’s fees from one of Mother’s attorneys, Mr. Hockaday, explicitly mention

       services related to Grandparents, totaling $495.00 of the $4,720.00 billed in services

       rendered.

¶ 17         In addition, the trial court limited Grandparents’ liability for Mother’s

       attorney’s fees with the separate Hemphill Law Firm from 5 December 2016 to 5

       September 2018, but the supplemental affidavit and accompanying billable hours log

       fail to distinguish between services provided to defend against all of Father’s claims

       as opposed to those services solely related to Grandparents’ claim for visitation.

¶ 18         By contrast, the supplemental affidavits introduced to support the trial court’s

       second judgment for attorney’s fees entered on 13 April 2021 were “intended solely

       for the purpose of representing [Mother] in the appeal by [Grandparents] in this
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       action” and “incurred as a result of the appeal of [Grandparents] in this action and

       the remand.” In the original order and in the amended order for attorney’s fees, the

       trial court recited five remaining issues to be resolved at trial, but only one, “[t]he

       child’s best interest determination as to [Grandparents]’ schedule of visitation with

       the minor child,” directly pertained to Grandparents’ claim for visitation.

¶ 19          The trial court failed to strictly follow this Court’s prior mandate, and we again

       vacate and remand the amended order of the trial court for further findings and

       conclusions. McKinney, 228 N.C. App. at 302, 745 S.E.2d at 357. We re-emphasize

       our holding and law of the case in Grandparents’ first appeal that “[Mother] has cited

       no authority, and we are aware of none, holding that [Grandparents] may be held

       liable for [reasonable] attorney[’s] fees incurred as the result of claims or defenses

       they did not assert simply because they paid the opposing party’s attorney[’s] fees.”

       Sullivan, 271 N.C. App. at 177, 843 S.E.2d at 310.

¶ 20      The amended orders also fail to address whether Mother’s or her attorneys’ actions

       demonstrate recalcitrance, stubbornness, needless delays, or good faith to extend or

       incur unwarranted expenses on the settlement or resolution of Grandparents’

       statutory visitation claim. The amended orders also do not demonstrate Mother’s

       reasons or need to employ three separate law firms simultaneously in this seven-year

       litigation that she initiated.

¶ 21      Under the statutory authority stated in North Carolina General Statute Chapter
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       84-23, the North Carolina State Bar has issued Rule 1.5 regarding attorney’s fees and

       the reasonableness thereof:

                    (a) A lawyer shall not make an agreement for, charge, or
                    collect an illegal or clearly excessive fee or charge or collect
                    a clearly excessive amount for expenses. The factors to be
                    considered in determining whether a fee is clearly
                    excessive include the following:

                           (1)    the time and labor required, the novelty and
                           difficulty of the questions involved, and the skill
                           requisite to perform the legal service properly;
                           (2)    the likelihood, if apparent to the client, that
                           the acceptance of the particular employment will
                           preclude other employment by the lawyer;
                           (3)    the fee customarily charged in the locality for
                           similar legal services;
                           (4)    the amount involved and the results obtained;
                           (5)    the time limitations imposed by the client or
                           by the circumstances;
                           (6)    the nature and length of the professional
                           relationship with the client;
                           (7)    the experience, reputation, and ability of the
                           lawyer or lawyers performing the services; and
                           (8)    whether the fee is fixed or contingent.

                    (b) When the lawyer has not regularly represented the
                    client, the scope of the representation and the basis or rate
                    of the fee and expenses for which the client will be
                    responsible shall be communicated to the client, preferably
                    in writing, before or within a reasonable time after
                    commencing the representation.

       N.C. Rev. R. Prof. Conduct 1.5(a)-(b).

¶ 22         Rule 1.5, subsection (e) provides:

                    “(e) A division of a fee between lawyers who are not in the
                                        SULLIVAN V. WOODY

                                             2022-NCCOA-849

                                            Opinion of the Court



                    same firm may be made only if:

                           (1)    the division is in proportion to the services
                           performed by each lawyer or each lawyer assumes
                           joint responsibility for the representation;
                           (2)    the client agrees to the arrangement,
                           including the share each lawyer will receive, and the
                           agreement is confirmed in writing; and
                           (3)    the total fee is reasonable.”

       N.C. Rev. R. Prof. Conduct 1.5(e).

¶ 23         Upon remand, the trial court may receive new evidence to clarify which

       services provided related solely to Mother’s challenge of Grandparents’ statutory

       claim for visitation and the reasonableness and division of those fees under Rule 1.5.

       See Hicks v. Alford, 156 N.C. App. 384, 389, 576 S.E.2d 410, 414 (2003) (“Whether on

       remand for additional findings a trial court receives new evidence or relies on

       previous evidence submitted is a matter within the discretion of the trial court.”

       (citations omitted)).

¶ 24         Because we again vacate the trial court’s amended order and remand on this

       ground, it is unnecessary at this time to address Grandparents’ remaining challenges

       to the fees awarded in the amended order, which are preserved. See Sullivan, 271

       N.C. App. at 173, 843 S.E.2d at 307 (“Because we conclude the trial court failed to

       make those findings necessary for the fees awarded, we need not address

       [Grandparents]’ additional assignments of error, all of which relate to the award.”).

           V.    Attorney’s Fees Associated with Grandparents’ First Appeal
                                         SULLIVAN V. WOODY

                                            2022-NCCOA-849

                                          Opinion of the Court



                                      A. Standard of Review

¶ 25         “Whether a trial court has properly interpreted the statutory framework

       applicable to costs is a question of law reviewed de novo on appeal.                 The

       reasonableness and necessity of costs is reviewed for abuse of discretion.” Peters, 210

       N.C. App. at 25, 707 S.E.2d at 741 (citations omitted). As consistent with State Bar

       Rule 1.5: “Where the applicable statutes afford the trial court discretion in awarding

       costs, we review the trial court’s determinations for an abuse of discretion.” Khomyak

       v. Meek, 214 N.C. App. 54, 57, 715 S.E.2d 218, 220 (2011).

                                             B. Analysis

                          1. “American Rule” Regarding Attorney’s Fees

¶ 26         “Our legal system generally requires each party to bear his [or her] own

       litigation expenses, including attorney’s fees, regardless [of] whether he [or she] wins

       or loses. Indeed, this principle is so firmly entrenched that it is known as the

       ‘American Rule.’” Fox v. Vice, 563 U.S. 826, 832, 180 L. Ed. 2d 45, 53 (2011) (citing

       Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247, 44 L. Ed. 2d

       141, 147 (1975) (“In the United States, the prevailing litigant is ordinarily not entitled

       to collect a reasonable attorneys’ fee from the loser.”)); see also Batson v. N.C. Coastal

       Res. Comm’n, 282 N.C. App. 1, 12, 2022-NCCOA-122, ¶ 39, 871 S.E.2d 120, 129

       (2022) (Tyson, J., dissenting) (first citing Ehrenhaus v. Baker, 243 N.C. App. 17, 27-

       8, 776 S.E.2d 699, 705-06 (2015); and then citing In re King, 281 N.C. 533, 540, 189
                                          SULLIVAN V. WOODY

                                            2022-NCCOA-849

                                           Opinion of the Court



       S.E.2d 158, 162 (1972)). The English Rule, on the other hand, provides attorney’s

       fees fall within the court’s direction, but are “regularly allowed to the prevailing

       party.” Alyeska Pipeline Service Co., 421 U.S. at 247, 44 L.Ed.2d at 147 (emphasis

       supplied).

¶ 27         Our Supreme Court has held a trial court may only award attorney’s fees when

       authorized by statute. City of Charlotte v. McNeely, 281 N.C. 684, 691, 190 S.E.2d

       179, 185 (1972) (“Today in this State, all costs are given in a court of law by virtue of

       some statute. The simple but definitive statement of the rule is: Costs, in this state,

       are entirely creatures of legislation, and without this they do not exist.”) (citations,

       quotation marks, and alterations omitted); Travelers Cas. & Sur. Co. of Am. v. Pacific

       Gas & Elec. Co., 549 U.S. 443, 448, 167 L. Ed. 2d 178, 185 (2007) (explaining the

       American Rule is a “default rule [and] can, of course, be overcome by statute”)

       (citation omitted); Batson, 282 N.C. App. at 12, ¶ 39, 871 S.E.2d at 129 (Tyson, J.,

       dissenting) (citations omitted).

                     2. North Carolina Rules of Appellate Procedure 34(a)

¶ 28         Rule 34 of the North Carolina Rules of Appellate Procedure provides “[a] court

       of the appellate division may, on its own initiative or motion of a party, impose a

       sanction against a party or attorney or both” if it finds “an appeal or any proceeding

       in an appeal was frivolous.” N.C. R. App. P. 34(a) (emphasis supplied). An appellate

       court may impose various sanctions against a party for bringing frivolous appeals,
                                        SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       including the award of “reasonable expenses, including reasonable attorney[’s] fees,

       incurred because of the frivolous appeal or proceeding.” N.C. R. App. P. 34(b)(2)

       (emphasis supplied).

                           3. North Carolina General Statute § 50-13.6

¶ 29         Our General Assembly has also enacted legislation governing the assignment

       of attorney’s fees in actions for child support or custody in the district court. N.C.

       Gen. Stat. § 50-13.6 (2021). “In an action or proceeding for the custody or support, or

       both, of a minor child . . . the court may in its discretion order payment of reasonable

       attorney’s fees to an interested party acting in good faith who has insufficient means

       to defray the expense of the suit.” Id.

                    [T]he clear intent of N.C. Gen. Stat. § 50-13.6 is to allow
                    the trial court the discretion to ensure one parent in a
                    custody action will not have an inequitable advantage over
                    the other parent—based upon a parent’s inability to afford
                    qualified counsel. North Carolina General Statute § 50-
                    13.6 concerns leveling the field in a custody action by
                    ensuring each parent has competent representation. The
                    trial court’s authority to award attorney’s fees under N.C.
                    Gen. Stat. § 50-13.6 does not depend upon who “wins” any
                    particular ruling in a custody proceeding.

       Blanchard v. Blanchard, 279 N.C. App. 269, 277, 2021-NCCOA-487, ¶ 15, 865 S.E.2d

       686, 692 (2021) (emphasis supplied) (citation omitted) (confirming N.C. Gen. Stat.

       § 50-13.6 was intended to place parents on equal footing with their available funds

       and assets in parental custody disputes, not to punish grandparents or other third
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       parties such as siblings for claiming visitation rights, according to Burr v. Burr, 153

       N.C. App. 504, 506, 570 S.E.2d 222, 224 (2002)).

¶ 30         Trial courts, nevertheless, do not possess “unbridled discretion” when

       assessing attorney’s fees. Burr, 153 N.C. App. at 506, 570 S.E.2d at 224 (citations

       omitted) (explaining trial courts “must find facts to support its award”). As explained

       in Davignon v. Davignon and consistent with State Bar Rule 1.5:

                    The trial court must make findings of fact to support and
                    show “the basis of the award, including: the nature and
                    scope of the legal services, the skill and time required, and
                    the relationship between the fees customary in such a case
                    and those requested.” The trial court is also required to
                    make findings to allocate and show what portion of the
                    attorney’s fees was attributable to the custody and child
                    support aspects of the case.

       245 N.C. App. 358, 365-66, 782 S.E.2d 391, 396-97 (2016) (citing Robinson v.

       Robinson, 210 N.C. App. 319, 337, 707 S.E.2d 785, 798 (2011); Smith v. Price, 315

       N.C. 523, 538, 340 S.E.2d 408, 417 (1986)); see N.C. Rev. R. Prof. Conduct 1.5. Also

       consistent with State Bar Rule 1.5: “Reasonableness, not arbitrary classification of

       attorney activity, is the key factor under all our attorney[’s] fees statutes.” Coastal

       Production Credit Ass’n v. Goodson Farms, 70 N.C. App. 221, 228, 319 S.E.2d 650,

       656 (1984) (citations omitted).

¶ 31         In derogation to and contrary to the “American Rule,” which specifies parties

       must bear their own attorney’s fees and fee-shifting statutes must be narrowly
                                         SULLIVAN V. WOODY

                                           2022-NCCOA-849

                                          Opinion of the Court



       construed, N.C. Gen. Stat. § 50-13.6 should not be used by trial courts as a third-

       party, fee-shifting, full employment act for the domestic relations bar, nor should trial

       courts use the statute to punish or deplete parties’ marital or other assets through

       endless litigation. Id.; N.C. Gen. Stat. § 50-13.6; see Fox v. Vice, 563 U.S. 826, 832,

       180 L. Ed. 2d 45, 53 (2011) (citation omitted).

¶ 32         Here, the trial court found, in the order for the attorney’s fees associated with

       Grandparents’ appeal, “[Grandparents] have acted in bad faith in this litigation.” The

       trial court’s decision to reference Grandparents’ purported “bad faith” for intervening

       and asserting their statutory right to visit their grandchild tends to show the trial

       court intended to punish Grandparents for exercising their rights. N.C. Gen. Stat.

       § 50.13.1(a) (2021) (providing “[a]n order for custody of a minor child may provide

       visitation rights for any grandparent of the child as the court, in its discretion, deems

       appropriate”).

¶ 33         This Court has held “attorney’s fees and costs incurred in defending an appeal

       may only be awarded under N.C. R. App. P. 34 by an appellate court” because holding

       otherwise would discourage litigants from pursuing “valid challenges” to trial court

       decisions. Hill v. Hill, 173 N.C. App. 309, 318, 622 S.E.2d 503, 509 (2005) (citation

       and internal quotation marks omitted); cf McKinney, 228 N.C. App. at 305, 745

       S.E.2d at 360 (distinguishing Hill in a case where “attorney’s fees [we]re not being

       awarded as a sanction, but as a discretionary award pursuant to § 50-13.6”).
                                         SULLIVAN V. WOODY

                                              2022-NCCOA-849

                                           Opinion of the Court



¶ 34          Grandparents lawfully and properly asserted their statutory right to visit with

       their grandchild and their right to appeal the trial court’s erroneous distribution of

       attorney’s fees between Father and Grandparents. N.C. Gen. Stat. § 50-13.6 may not

       be used to sanction Grandparents for their purported “bad faith” in lawfully

       intervening for visitation or bringing forth the trial court’s error in their first appeal.

¶ 35          This Court’s prior mandate and remand did not anticipate nor direct the trial

       court to find facts nor sanction Grandparents under Rule 34 or any other basis by

       awarding Mother attorney’s fees purportedly incurred by yet a third attorney she

       retained to diminish Grandparent’s successful assertion of visitation and to defend

       their meritorious appeal, which was necessitated by the trial court’s failure to follow

       and apply the law. N.C. R. App. P. 34(a); Hill, 173 N.C. App. at 318, 622 S.E.2d at

       509.

¶ 36          Again, the trial court’s erroneous and unlawful order is vacated and

       jurisdiction is remanded for compliance with this Court’s rulings and mandate.

       Grandparents’ present and meritorious second appeal is necessitated solely by the

       trial court’s recalcitrant and inexplicable failure to follow and implement this Court’s

       prior mandate upon remand. N.C. Gen. Stat. § 7A-32(c) (2021); McKinney, 228 N.C.

       App. at 302, 745 S.E.2d at 357; see also Sullivan, 271 N.C. App. at 177, 843 S.E.2d

       at 309.

                                        VI.     Conclusion
                                          SULLIVAN V. WOODY

                                            2022-NCCOA-849

                                           Opinion of the Court



¶ 37          We vacate the trial court’s amended order and again remand for further

       findings and conclusions not inconsistent with the prior mandate and this opinion.

       N.C. Gen. Stat. § 7A-32(c) confers “[t]he Court of Appeals [with] [ ] jurisdiction . . . to

       supervise and control the proceedings of . . . trial courts[.]” Id.

¶ 38          In the event the trial judge is unwilling or incapable of again precisely

       following this Court’s mandate on remand, the Chief District Court Judge of the 24th

       Judicial District is authorized and directed to implement this Court’s opinion and

       order upon remand. Id.; McKinney, 228 N.C. App. at 302, 745 S.E.2d at 357. It is so

       ordered.

              VACATED AND REMANDED WITH INSTRUCTIONS

              Judge GORE concurs.

              Judge INMAN concurs in part and dissents in part by separate Opinion.
               No. COA21-651 – Sullivan v. Woody

              INMAN, Judge, concurring in part and dissenting in part.

¶ 39          I agree with the majority’s conclusion that the trial court’s amended order and

       judgment awarding attorney’s fees to Mother arising from the initial custody

       dispute—the same fees award addressed in our earlier decision—must be vacated

       and remanded a second time for the trial court to make findings of fact to delineate

       between the attorney’s fees Mother incurred to defend against Grandparents’

       visitation claim as opposed to fees she incurred to litigate claims for custody and child

       support against Father. I disagree, however, with the majority’s reversal of the trial

       court’s second order and judgment requiring Grandparents to pay Mother’s additional

       attorney’s fees incurred as a direct result of Grandparents’ visitation claims and

       Grandparents’ earlier appeal.         The majority has replaced the trial court’s

       unchallenged findings of fact with its own view of the evidence and has disregarded

       controlling precedent. As to this issue, I respectfully dissent.

¶ 40          I would conclude the trial court’s second order and judgment awarding

       attorney’s fees incurred in the first appeal complies with the governing statute, is

       consistent with binding precedent, is supported by unchallenged findings of fact, and

       falls within the trial court’s discretion.

          4. Standard of Review

¶ 41          Although the issue of whether the statutory requirements for attorney’s fees

       are met is a question of law, which we review de novo on appeal, Cox v. Cox, 133 N.C.

       App. 221, 228, 515 S.E.2d 61, 66 (1999), “the trial court’s findings of fact supporting

       the award of attorney’s fees are conclusive on appeal if supported by substantial

       evidence, even if there is sufficient evidence to support contrary findings,” Peters v.
                                          SULLIVAN V. WOODY

                                             2022-NCCOA-849

                            INMAN, J., concurring in part and dissenting in part



       Pennington, 210 N.C. App. 1, 12-13, 707 S.E.2d 724, 733 (2011).                 Further,

       “[u]nchallenged findings are deemed to be supported by the evidence and are binding

       on appeal.” In re S.C.L.R., 378 N.C. 484, 2021-NCSC-101, ¶ 9 (citation omitted). If

       the statutory requirements for attorney’s fees have been satisfied, “the amount of the

       attorney fee award is within the discretion of the trial judge and will not be reversed

       in the absence of an abuse of discretion.” Smith v. Barbour, 195 N.C. App. 244, 255,

       671 S.E.2d 578, 586 (2009) (cleaned up).

          5. Section 50-13.6 Authorizes Trial Court’s Award of Appellate Fees
             against Grandparents

¶ 42         N.C. Gen. Stat. § 50-13.6 (2021) provides: “In an action or proceeding for the

       custody or support, or both, of a minor child . . . the court may in its discretion order

       payment of reasonable attorney’s fees to an interested party acting in good faith who

       has insufficient means to defray the expense of the suit.”

¶ 43         Grandparents concede in their brief that the statute does not require a party

       be the prevailing party or that the party awarded fees be entitled to custody. And

       our caselaw is clear that an award for attorney’s fees in a child custody or support

       proceeding is not dependent on the outcome of the case. See, e.g., Blanchard v.

       Blanchard, 279 N.C. App. 269, 2021-NCCOA-487, ¶ 14 (“Nothing in the plain

       language of [Section 50-13.6] suggests a determination that an interested party has

       acted in good faith or has insufficient means to cover the costs associated with the
                                          SULLIVAN V. WOODY

                                             2022-NCCOA-849

                            INMAN, J., concurring in part and dissenting in part



       action are determinations contingent on the ultimate outcome of an appeal, by either

       party, from the underlying judgment.” (citation omitted) (emphasis added)); Wiggins

       v. Bright, 198 N.C. App. 692, 695, 679 S.E.2d 874, 876 (2009) (“If the proceeding is

       one covered by [Section] 50-13.6, as is the case here, and the trial court makes the

       two required findings regarding good faith and insufficient means, then it is

       immaterial whether the recipient of the fees was either the movant or the prevailing

       party.” (emphasis added)).

¶ 44          Grandparents argue for the first time on appeal, and the majority agrees, that

       the trial court was not authorized to award attorney’s fees incurred in the prior

       appeal because that appeal was taken solely from an award of attorney’s fees.

       Grandparents cite not authority to support their argument and other than its own

       policy statement, the majority cites no authority to support this conclusion. “It is not

       the role of the appellate courts to create an appeal for an appellant. It is likewise not

       the duty of the appellate courts to supplement an appellant’s brief with legal

       authority or arguments not contained therein.” Kabasan v. Kabasan, 257 N.C. App.

       436, 443, 810 S.E.2d 691, 697 (2018) (citations and quotation marks omitted) (cleaned

       up).

¶ 45          Bolder than creating a new rule of law, the majority’s holding directly conflicts

       with binding precedent. A fundamental principle of the rule of law is that courts

       respect precedent. “Where a panel of the Court of Appeals has decided the same
                                          SULLIVAN V. WOODY

                                             2022-NCCOA-849

                            INMAN, J., concurring in part and dissenting in part



       issue, albeit in a different case, a subsequent panel of the same court is bound by that

       precedent[.]” In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (citations

       omitted).

¶ 46         In McKinney v. McKinney, 228 N.C. App. 300, 745 S.E.2d 356 (2013), this Court

       applied Section 50-13.6 to affirm the trial court’s award of appellate attorney’s fees

       from a prior appeal, holding that “the award of appellate attorney’s fees in matters of

       child custody and support, as well as alimony, is within the discretion of the trial

       court.” 228 N.C. App. at 304, 307, 745 S.E.2d at 359, 361 (applying, explicitly, this

       Court’s holding in Fungaroli v. Fungaroli, 53 N.C. App. 270, 273, 280 S.E.2d 787, 790

       (1981) to the context of child custody and support). See also Whedon v. Whedon, 313

       N.C. 200, 208-09, 328 S.E.2d 437, 442 (1985) (holding the trial court erred in

       dismissing the defendant’s request for appellate attorney’s fees without prejudice).

¶ 47         This case is procedurally identical to McKinney. McKinney arose, like this

       case, from the second appeal of an attorney’s fee award. 228 N.C. App. at 300-01,

       307, 745 S.E.2d at 357. And, as in this case, the first appeal in McKinney concerned

       only the award of attorney’s fees. Id. McKinney followed a trial court’s amended fee

       award order, pursuant to this Court’s mandate to vacate an earlier award and

       remand for more precise findings of fact to award only fees within the scope of the

       statute. Id. at 301, 745 S.E.2d at 357-58. As here, on remand, the trial court made

       an award for appellate attorney’s fees associated with the first appeal. Id. This Court
                                         SULLIVAN V. WOODY

                                            2022-NCCOA-849

                           INMAN, J., concurring in part and dissenting in part



       in McKinney affirmed the award of attorney’s fees incurred in the first appeal. Id. at

       307, 745 S.E.2d at 361. As in this case, in McKinney, the award of attorney’s fees was

       the only issue raised in both the first and second appeals. The majority does not

       distinguish or otherwise address the holding in McKinney.

¶ 48         The majority further reasons that the trial court lacked statutory authority to

       order Grandparents, as opposed to Father, to pay Mother’s attorney’s fees incurred

       in the first appeal. This reasoning ignores that only Grandparents—not Father—

       took the first appeal, so that only Grandparents could be responsible for Mother’s

       attorney’s fees incurred defending that appeal. It also ignores that Grandparents, as

       a result of intervening in this matter, are parties adverse to a custody action and

       subject to liability for attorney’s fees pursuant to Section 50-13.6. This Court has

       interpreted N.C. Gen. Stat. § 50-13.1(a) to provide that “grandparents have standing

       to seek visitation with their grandchildren when those children are not living in

       a[n] . . . ‘intact family.’” Fisher v. Gaydon, 124 N.C. App. 442, 444, 477 S.E.2d 251,

       253 (1996) (emphasis in original). Neither this Court nor our Supreme Court has

       previously held that attorney’s fees may not be awarded against Grandparents

       pursuant to Section 50-13.6. Perhaps that is why Grandparents did not even advance

       this argument in their appeal.

¶ 49         Further advocating for appellants more than their own counsel, the majority

       categorizes the trial court’s award of appellate attorney’s fees as a sanction for
                                         SULLIVAN V. WOODY

                                            2022-NCCOA-849

                           INMAN, J., concurring in part and dissenting in part



       Grandparents’ “bad faith” and asserts that such an award is solely in the province of

       this Court pursuant to Rule 34 of our Rules of Appellate Procedure. This assertion

       again ignores this Court’s binding precedent and the trial court’s order, which

       expressly awarded appellate fees pursuant to its discretionary, statutory authority

       under Section 50-13.6. The trial court’s finding that Grandparents “acted in bad faith

       in this litigation” does not constitute a Rule 11 sanction.           Second, this Court’s

       authority to award fees and costs associated with defending an appeal under

       Appellate Rule 34 does not divest the trial court’s authority to award discretionary

       attorney’s fees pursuant to Section 50-13.6—the two are not mutually exclusive.

¶ 50         In Hill v. Hill, 173 N.C. App. 309, 622 S.E.2d 503 (2005), the decision quoted

       by the majority on this point, this Court reversed the trial court’s order for sanctions

       under Rule 11 “awarding attorney’s fees and costs incurred by defendants due to

       plaintiff’s appeal to this Court and petition to our Supreme Court.” 173 N.C. App. at

       322, 622 S.E.2d at 512. We held that “[t]he authority to sanction frivolous appeals by

       shifting ‘expenses incurred on appeal onto appellants’ is exclusively granted to the

       appellate courts under N.C. R. App. P. 34.” Id. at 317, 622 S.E.2d at 509 (emphasis

       added) (citations omitted) (cleaned up). Hill does not hold that trial courts are not

       authorized to award appellate attorney’s fees pursuant to Section 50-13.6.

          6. Grandparents Have Not Demonstrated Abuse of Discretion

¶ 51         Finally, the majority asserts that the trial court abused its discretion in
                                         SULLIVAN V. WOODY

                                            2022-NCCOA-849

                           INMAN, J., concurring in part and dissenting in part



       awarding attorney’s fees paid to Mother’s third attorney in the first appeal. Notably,

       Grandparents do not challenge the trial court’s findings of fact regarding the third

       attorney, including the reasonableness of her fees. Indeed, Grandparents do not

       challenge a single finding of fact or conclusion of law in the appellate fees order.

       Regardless of the majority’s opinion about whether it was necessary for Mother to

       retain an additional attorney to represent her on appeal, the trial court’s finding that

       the representation was necessary and reasonable is binding on appeal where

       unchallenged. See In re S.C.L.R., ¶ 9.

¶ 52         Grandparents have failed to demonstrate the trial court abused its discretion

       in the amount it awarded Mother for attorney’s fees incurred after the original order

       and in defending against Grandparents’ first appeal. See Smith, 195 N.C. App. at

       256, 671 S.E.2d at 586. The majority’s conclusion to the contrary is based solely on

       its own characterization of the award, which disregards the trial court’s findings of

       fact and exceeds the arguments raised by Grandparents.

¶ 53         For the above reasons, I would affirm the trial court’s order awarding appellate

       attorney’s fees and respectfully dissent from the majority opinion regarding this fee

       award.